Citation Nr: 9935555	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right foot, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left foot, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased initial rating for 
hypertension, with renal damage, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarding the veteran service connection for 
bilateral peripheral neuropathy of the feet and hypertension; 
a noncompensable initial rating was assigned in each case.  
The veteran's disability rating for diabetes mellitus was 
also reviewed, and this rating was maintained at 40 percent.  
He was sent a copy of this rating decision in June 1996, and 
filed a June 1997 notice of disagreement regarding each of 
these determinations.  He was then sent a statement of the 
case, and responded with a timely notice of disagreement, 
perfecting his appeal.  

In the course of this appeal, the veteran has subsequently 
been awarded compensable initial ratings of 10 percent for 
both his service connected hypertension and his bilateral 
peripheral neuropathy of the feet.  However, because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for each disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, these issues remains 
in appellate status.  

The veteran was originally granted a single disability rating 
for bilateral peripheral neuropathy of the feet.  However, in 
a February 1999 rating action, the RO separated this single 
disability rating into two; peripheral neuropathy of the 
right foot, and peripheral neuropathy of the left foot.  As 
the medical evidence reflects symptomatology unique to each 
foot, separate evaluations are proper in this case.  


FINDING OF FACT

The veteran's service connected hypertension is characterized 
by diastolic pressure readings predominantly less than 100, 
and systolic pressure readings predominantly less than 200.  


CONCLUSION OF LAW

An increased initial rating, in excess of 10 percent, for the 
veteran's service connected hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. (1999); 
38 C.F.R. §§ 3.3.21, 4.1, 4.2, 4.3, 4.7, 4.20, 4.104, 
Diagnostic Code 7101 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased initial ratings for 
hypertension, secondary to service connected diabetes 
mellitus.  

The veteran receives primary medical care from Dr. T.K.M., 
M.D., a private physician.  In July 1995, the doctor authored 
a medical opinion letter regarding the veteran's diabetes and 
resultant kidney damage.  He stated the veteran's urinary 
micro-albumin level was too high, indicative of kidney damage 
resulting from his diabetes mellitus.  The doctor recommended 
additional medication to address this problem.  A follow-up 
October 1995 letter noted a decline in the veteran's micro-
albumin level, which was still too high, as well as higher 
than normal blood pressure readings.  The veteran's 
medication regime was modified as a result of these new 
findings.  

In November 1995, the veteran sought treatment at the 
emergency room of a private hospital following a work-related 
injury to the great toe of his left foot.  At the time, his 
blood pressure was 163/85, systolic over diastolic.  He was 
treated and released.  

The veteran had to be treated at the emergency room of a 
private hospital in January 1996 following a lapse into a 
hypoglycemic coma.  His blood pressure was 212/101.  His 
condition was stabilized with medication, and he was 
discharged the same day with a good prognosis.  

The veteran was afforded a private medical evaluation by Dr. 
M. in March 1996.  He reported pain in his feet, and a prior 
episode of hypoglycemic coma was noted.  Physical findings 
included a lack of normal sensation in the lower extremities, 
and the doctor predicted further complications may arise 
related to the veteran's diabetes mellitus.  High blood 
pressure was also noted, but no specific blood pressure 
readings were recorded on the examination report.  

In June 1996, the veteran presented for a VA medical 
evaluation of his diabetes mellitus and related disabilities.  
He was noted to be an insulin-dependent diabetic since the 
mid-1960's, with three prior episodes of hypoglycemia 
requiring hospitalization.  These episodes occurred in 1972, 
1984, and January 1996.  Mild hypoglycemic reactions were 
noted to occur once per three to six months.  The veteran 
reportedly did not follow a restricted diet.  His feet were 
cold, with diminished peripheral pulses, indicative of a mild 
degree of vascular insufficiency.  No ocular deficiencies 
were noted related to his diabetes.  X-rays revealed renal 
caliculi on the left, none on the right.  No infection of the 
kidneys was noted.  Regarding the veteran's blood pressure, 
readings of 154/82, 150/82, 150/84, all sitting, 156/84 lying 
down, and 150/82 standing, were noted.  These results were 
sufficiently high to warrant a medical diagnosis of 
hypertension.  No heart enlargement was noted.  The final 
diagnoses were diabetes mellitus, hypertension, and mild 
bilateral peripheral vascular of the feet, secondary to 
diabetes.  

Based on this medical evidence, the RO issued a May 1996 
rating decision awarding the veteran service connection for 
bilateral peripheral neuropathy of the feet, with a 
noncompensable rating, and hypertension, with a 
noncompensable rating.  The veteran's disability rating for 
diabetes mellitus was also reviewed, and this rating was 
maintained at 40 percent.  The veteran was sent a copy of 
this rating decision in June 1996, and he filed a June 1997 
notice of disagreement regarding each of these 
determinations.  

The veteran was hospitalized in a private medical facility in 
October 1996 after suffering a cerebrovascular accident.  His 
admission examination noted blood pressure readings of 
162/90.  His condition was stabilized, and he was discharged 
after a week.  Outpatient physical therapy was recommended.  
Post hospitalization blood pressure readings were 132/78, 
162/96, 172/86, and 142/80.  

New VA medical examinations were afforded the veteran in June 
1998.  His prior cerebrovascular accident was noted, with 
residual left side weakness.  The veteran takes insulin on a 
twice-daily schedule, but continues to experience large 
fluctuations in his blood sugar levels.  No additional 
episodes of hypoglycemia requiring hospitalization were 
reported.  Emotional lability and decreased memory recall 
were reported.  He regularly visits the diabetic center for 
outpatient treatment.  Neurologically, decreased sensation in 
both lower extremities was evident; however, range of motion 
was full, and no atrophy or fasciculations were noted.  For 
his hypertension, the veteran takes medication on a daily 
basis.  His blood pressure readings at the time of 
examination were 156/80, 166/86 and 160/88, systolic over 
diastolic.  His heart itself was otherwise normal in size and 
sound.  Final diagnoses included diabetes mellitus, type I, 
with renal and vascular complications, peripheral neuropathy 
of the bilateral feet, and hypertension, controlled by 
medication.  


Analysis

The veteran's claim for entitlement to an increased initial 
rating for his service-connected hypertension is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that if a veteran claims that a service-connected 
disability has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases where, 
after a careful consideration of all evidence, a reasonable 
doubt arises as to the degree of disability, that reasonable 
doubt must be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for cardiovascular disabilities, 
including hypertension, have twice been changed in the course 
of this appeal, effective January 12, 1998, and August 13, 
1998.  62 Fed. Reg. 65219 (December 11, 1997); 63 Fed. Reg. 
37778 (July 14, 1998) (changes to be codified at 38 C.F.R. 
§ 4.104, Schedule of Ratings - Cardiovascular system).  
However, the August 1998 changes did not modify the specific 
criteria for evaluating hypertension, and have no bearing on 
the present case.  Nonetheless, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran additional 
VA medical examination in June 1998, and reconsidered his 
claim under all applicable laws and regulations in February 
1999; thus, a remand for this purpose is not necessary at 
this time.  The relevant changes to the rating schedule will 
be noted below where applicable.  

Hypertension is rated under Diagnostic Code 7101.  This Code, 
as revised in January 1998, provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

Prior to the schedular changes, a 10 percent rating was 
warranted for diastolic pressure predominantly 100 or more.  
A 20 percent rating was warranted for diastolic pressure 
predominantly 110 or more, with definite symptoms.  For 
diastolic pressure predominantly 120 or more, with moderately 
severe symptoms, a 40 percent rating was warranted, and for 
diastolic pressure predominantly 130 or more, with severe 
symptoms, a 60 percent rating was warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Currently, the veteran has a 10 percent initial rating for 
his service connected hypertension.  After review of the 
veteran's service connected hypertension in light of all 
applicable rating criteria, the preponderance of the evidence 
is against an increased initial rating, in excess of 10 
percent, for this disability.  

Several blood pressure readings, all noted above, have been 
recorded since November 1995.  With the exception of readings 
recorded in January 1996, the veteran's diastolic blood 
pressure readings have not exceeded 100, and his systolic 
readings have remained below 200.  During the January 1996 
episode, the veteran was in a hypoglycemic coma; both prior 
to and subsequent to that episode, the veteran's diastolic 
pressure readings have remained below 100, and his systolic 
readings have not exceed 200.  While the new rating criteria 
provide for a 20 percent disability rating for systolic 
pressure readings of 200 or more, a single reading of 212 
during a medical emergency does not constitute a 
"predominant" reading, as is required under the Code.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  As the law 
requires evaluation of the service connected disability in 
light of the entire medical record, an increased initial 
rating to 20 percent for the veteran's hypertension is not 
warranted under the new rating criteria.  38 C.F.R. §§ 4.1, 
4.2 (1999).  

Likewise, the old rating criteria do not support an increased 
initial rating for the veteran's service connected 
hypertension.  Again, predominant diastolic pressure readings 
in excess of 110 are required for a higher rating, and these 
have not been demonstrated by the evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt does not apply.  38 C.F.R. § 4.3 (1999).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

While other rating criteria exist for cardiovascular 
disabilities, the medical evidence does not indicate an 
analogous rating under a different diagnostic code is 
warranted.  See 38 C.F.R. § 4.20 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
periods of hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Admittedly, the veteran 
does have significant industrial impairment, but the evidence 
of record reflects several other medical causes, including a 
cerebrovascular accident, with residuals.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected hypertension is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased initial rating for his 
service connected hypertension.  The claim must therefore be 
denied.  


ORDER

An increased initial rating, in excess of 10 percent, for the 
veteran's service connected hypertension is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected diabetes mellitus, and peripheral neuropathy of the 
right and left feet.  A claim that a service connected 
disability has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Because the claim is well grounded, the VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Effective June 6, 1996, the rating criteria for evaluation of 
diseases of the endocrine system, including diabetes 
mellitus, were changed.  61 Fed. Reg. 20446 (May 7, 1996) 
(codified at 38 C.F.R. § 4.119, Schedule of Ratings - 
Endocrine System).  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
was filed prior to the change, but only the new criteria was 
applied by the RO in reviewing his claim; therefore, because 
both the old and the new rating criteria apply, a remand is 
necessary to afford the veteran evaluation of his claim under 
all applicable criteria.  Id.  

Regarding the veteran's claims for increased initial ratings 
for peripheral neuropathy of the feet, the medical evidence 
of record is insufficient to adequately rate these service 
connected disabilities.  More specific information is 
required in order to determine the degree of impairment 
caused by these disabilities.  Detailed nerve studies are 
necessary to determine which, if any, nerves of the veteran's 
lower extremities are impaired by his service connected 
bilateral peripheral neuropathy.  The VA's statutory duty to 
assist includes affording the veteran a thorough and 
contemporaneous medical examination, and a remand is thus 
required to fulfill this obligation.  Pond v. West, 12 Vet. 
App. 341 (1999).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate the 
impairment associated with his service 
connected diabetes mellitus.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and both the old and 
new rating criteria should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should evaluate the 
veteran's service connected diabetes 
mellitus, and indicate all impairment 
resulting therein.  Specifically, he/she 
should indicate the frequency of the 
veteran's insulin use, if any, the 
presence and frequency of any 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization, the frequency 
of his regular visits to a diabetic care 
provider, the presence of any diet and/or 
activity restrictions, and any other 
residuals, including loss of strength or 
weight.  The medical basis for all 
opinions expressed should be indicated.  

4. The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected peripheral neuropathy 
of the right and left feet.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and all applicable 
rating criteria should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran's 
service connected peripheral neuropathy 
of the lower extremities, secondary to 
diabetes mellitus, and indicate all 
impairment resulting thereto.  Regarding 
the nerve groups of the lower 
extremities, all affected nerves should 
be indicated, as well as the degree 
(i.e., mild, moderate, moderately severe, 
or severe) of impairment of each major 
nerve group.  The medical basis for all 
opinions expressed should be indicated.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims in light of all evidence 
of record.  Regarding his claim for an 
increased rating for diabetes mellitus, 
this disability must be reviewed in light 
of both the old and the new rating 
criteria.  In reviewing the claims for 
increased initial ratings for peripheral 
neuropathy of the right and left feet, 
the RO must consider if staged ratings 
are warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







